DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 12 March 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-20 are pending in the application.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 15 are vague and indefinite because it recites the limitation “a cell string select line.” For example: “select line” could be a drain select line or source select line or could be bit line. It appears that Applicant means that the bit line in the claims (as Examiner guess).
Examiner Note: Although claim given their broadest reasonable interpretation in light of the specification, it is improper to import limitation from the specification in order to determine whether the claimed invention is taught, disclosed or suggested by the prior art. MPEP sections 2111 and 2111.01 II.
Therefore, any rejection below is based on the claims as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KAMIGAICHI (US 2015/0063036 A1 hereinafter “Kamigaichi”) in view of Dong et al (US 2014/0293702 A1 hereinafter “Dong”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Kamigaichi, for example in Figs. 1-12, discloses a memory device (see for example in Fig. 1 and related in Figs. 2-12) comprising: a memory block (e.g., BLK<0>; in Fig. 2 and related in Figs. 1, 3-12) including a plurality of memory cells (e.g., memory cells and dummy cells in the memory cell array 1; in Fig. 2 related in Figs. 1, 3-12) and 
However, Kamigaichi is silent with regard to a potential level of a cell string select line, to which gates of select transistors among the plurality of select transistors are coupled, is set to be lower or higher than an initial setting potential level during the program operation or the read operation on the plurality of memory cells.
In the same field of endeavor, Dong, for example in Figs. 1-12, discloses a potential level (e.g., set bit line voltage at ground or non-zero voltage, and high non-zero voltage; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-12; see paragraph [0050-0051]) of a cell string select line (e.g., cell string as column and select line as bit line BL0 to BL11; in Fig. 5 related in Figs. 1-4, 6-12), to which gates of select transistors among the plurality of select transistors are coupled (e.g., transistors 524 in the same row, are common connected via SGD line; in Figs. 5A-5D, related in Figs. 1-4, 6-12), is set to be lower or higher (e.g., provided with different control gate overdrive voltage as lower/higher control gate overdrive voltage; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kamigaichi such as setting a threshold voltage of a drain side select gate (see for example in Figs. 1-12 of Kamigaichi) by incorporating the teaching of Dong such as select gate materials having different work functions in non-volatile (see for example in Figs. 1-12 of Dong), for the purpose of controlling the SGD transistors of a set of NAND strings, where the Vsgd has to be within a specified window or range in order for a programming operation to be successful (see Dong; paragraph [0050]).
	Regarding claim 2, the above Kamigaichi/Dong, the combination disclose wherein the plurality of select transistors included at least one of a plurality of drain select transistors (e.g., SGD; in Fig. 2 and related in Figs. 1, 3-12 and see also in Figs. 1-12 of Dong) and a plurality of source select transistors (e.g., SGS; in Fig. 2 and related in Figs. 1, 3-12 and see also in Figs. 1-12 of Dong).
	Regarding claim 4, the above Kamigaichi/Dong, the combination disclose wherein the peripheral circuit includes (see for example in Fig. 1 related in Figs. 2-12 of Kammigaichi and see also in Figs. 1-12 of Dong): a voltage generating circuit (e.g., HV generator 8; in Fig. 1 related in Figs. 2-12 of Kammigaichi and see also in Figs. 1-12 of Dong) configured to generate and output a first read voltage and a second read voltage greater than the first read voltage during the threshold voltage monitoring operation (e.g., AR, BR, CR; in Fig. 3B related in Figs. 1-2, 4-12; see paragraph [0045+] of Kammigaichi and see also in Figs. 1-12 of Dong); a row decoder 
	Regarding claim 5, the above Kamigaichi/Dong, the combination disclose wherein the control logic determines a number of the selected transistors in a lower threshold voltage distribution area depending on a number of pieces of first data read based on a result of the first read operation during the threshold voltage monitoring operation (see for example in Figs. 4-6, 9 and related in Figs. 1-3, 5, 7-8, 10-12 of Kammigaichi and see also in Figs. 1-12 of Dong).
	Regarding claim 6, the above Kamigaichi/Dong, the combination disclose wherein, when the number of selected transistors in the lower threshold voltage distribution area is in a first setting range, the potential level of the cell string select line to be applied to the selected transistors is reduced (see for example in Figs. 4-6, 9 and related in Figs. 1-3, 5, 7-8, 10-12 of Kammigaichi and see also in Figs. 1-12 of Dong as discussed above).
	Regarding claim 7, the above Kamigaichi/Dong, the combination disclose wherein the control logic determines a number of the selected transistors in an upper threshold voltage distribution area depending on a number of pieces of second data read based on a result of a second read operation during the threshold voltage monitoring operation (see for example in 
	Regarding claim 8, the above Kamigaichi/Dong, the combination disclose wherein, when the number of the selected transistors in the upper threshold voltage distribution area is in a second setting range, the potential level of the cell string select line (see for example in Figs. 4-6, 9 and related in Figs. 1-3, 5, 7-8, 10-12 of Kammigaichi and see also in Figs. 1-12 of Dong).
	Regarding claim 9, the above Kamigaichi/Dong, the combination disclose wherein, during the threshold voltage monitoring operation, the control logic determines the memory block to be a bad block when the number of pieces of first data read based on a result of a first read operation or the number of pieces of second data read based on a result of a second read operation exceeds a set number (see for example in Figs. 4-6, 9 and related in Figs. 1-3, 5, 7-8, 10-12 of Kammigaichi and see also in Figs. 1-12 of Dong).
Regarding Independent Claim 11, Kamigaichi, for example in Figs. 1-12, discloses a memory device (see for example in Fig. 1 and related in Figs. 2-12) comprising: a memory block (e.g., BLK<0>; in Fig. 2 and related in Figs. 1, 3-12) including a plurality of memory cells (e.g., memory cells and dummy cells in the memory cell array 1; in Fig. 2 related in Figs. 1, 3-12) and a plurality of select transistors (e.g., SGD, SGS via common lines SLD and SLS; in Fig. 2 and related in Figs. 1, 3-12); a peripheral circuit (within Fig. 1 and related in Figs. 2-12) configured to perform a program operation and read operation on the plurality of memory cells (via WL and DLD; in Fig. 4 related in Figs. 1-3, 5-12; see paragraph [0025+]) and perform a threshold voltage monitoring operation on the plurality of select transistors (by applying the Vsgs_low, Vsgs, Vsgd_low1, Vsgd_low2, Vsgd; in Fig. 4 and related in Figs. 1-3-12); and a control logic 
However, Kamigaichi is silent with regard to set a potential level of a cell string select line, to which gates of select transistors among the plurality of select transistors are coupled, to be lower than an initial setting potential level, a number of first select transistor included in a lower threshold voltage distribution, among the plurality of select transistors, falls within a first setting range; set the potential level of the cell string select line to be higher than the initial setting potential level when a number of second select transistors included in an upper threshold voltage distribution, among the plurality of select transistors, falls within a second setting range.
In the same field of endeavor, Dong, for example in Figs. 1-12, discloses set a potential level (e.g., set bit line voltage at ground, non-zero voltage, or high non-zero voltage; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-12; see paragraph [0050-0051]) of a cell string select line (e.g., cell string as column and select line as bit line BL0 to BL11; in Fig. 5 related in Figs. 1-4, 6-12), to which gates of select transistors among the plurality of select transistors are coupled (e.g., transistors 524 in the same row, are common connected via SGD line; in Figs. 5A-5D, related in Figs. 1-4, 6-12), to be lower than an initial setting potential level (e.g., provided control gate overdrive voltage as lower; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-12; see paragraph [0056], [0125), [0128]), a number of first select transistors (e.g., transistor 524 has been selected or unselected; in Fig. 5A related in Figs. 1-4, 6-12) included in a lower threshold voltage distribution (e.g., Vsgd should be sufficiently low to make the SGD transistor strongly non-conductive; in Fig. 5A related in Figs. 1-4, 6-12; see paragraph [0050-0052]), among the plurality of select transistors (see for example in Fig. 5A related in Figs. 1-4, 6-12), falls within a first setting range (e.g., Lcgt_sdd_low; in Fig. 4A related in Figs. 1-3, 5-12); set the potential 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kamigaichi such as setting a threshold voltage of a drain side select gate (see for example in Figs. 1-12 of Kamigaichi) by incorporating the teaching of Dong such as select gate materials having different work functions in non-volatile (see for example in Figs. 1-12 of Dong), for the purpose of controlling the SGD transistors of a set of NAND strings, where the Vsgd has to be within a specified window or range in order for a programming operation to be successful (see Dong; paragraph [0050]).
Regarding claim 13, the above Kamigaichi/Dong, the combination disclose wherein the peripheral circuit includes (see for example in Fig. 1 and related in Figs. 2-12 of Kammigaichi and see also in Figs. 1-12 of Dong): a voltage generating circuit (e.g., HV generator 8; in Fig. 1 related in Figs. 2-12 of Kammigaichi and see also in Figs. 1-12 of Dong) configured to generate 
	Regarding Independent Claim 15, Kamigaichi, for example in Figs. 1-12, discloses a method of operating a memory device (see for example in Fig. 1 and related in Figs. 2-12) comprising: performing a first read operation (see for example in Figs. 1-2 and related in Figs. 3-12; see paragraph [0025+]) using a first read voltage on a plurality of select transistors in a memory block (e.g., AR, BR, CR; in Fig. 3B and related in Figs. 1-2, 4-12; see paragraph [0045+]); determining a number of first select transistors in a lower threshold voltage distribution area less than the first read voltage among the plurality of select transistors based on data read as a result of the first read operation (e.g., Vsgd; Vsgd_low; Vsgs; in Figs. 4-6, 9 and related in Figs. 1-3, 7-8, 10-12).
	However, Kamigaichi is silent with regard to the step of reducing a potential of a cell string select line, to which gates of select transistors among the plurality of select transistors are coupled, to a lower level than an initial setting potential level during a program operation or a 
In the same field of endeavor, Dong, for example in Figs. 1-12, discloses the step of reducing a potential level (e.g., set bit line voltage at ground, non-zero voltage, or high non-zero voltage; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-12; see paragraph [0050-0051]) of a cell string select line (e.g., cell string as column and select line as bit line BL0 to BL11; in Fig. 5 related in Figs. 1-4, 6-12), to which gates of select transistors among the plurality of select transistors are coupled (e.g., transistors 524 in the same row, are common connected via SGD line; in Figs. 5A-5D, related in Figs. 1-4, 6-12), to a lower level (e.g., provided with different control gate overdrive voltage as lower/higher control gate overdrive voltage; in Figs. 4A, 4C-6, related in Figs. 1-3, 7-12; see paragraph [0056], [0125), [0128]) than an initial setting potential level during a program operation or a read operation on the memory cells (e.g., Vth low/high; see paragraph [0186-0188+]) when the number of first select transistors falls within a first setting range (e.g., Lcgt_sdd_low; in Fig. 4A related in Figs. 1-3, 5-12).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kamigaichi such as setting a threshold voltage of a drain side select gate (see for example in Figs. 1-12 of Kamigaichi) by incorporating the teaching of Dong such as select gate materials having different work functions in non-volatile (see for example in Figs. 1-12 of Dong), for the purpose of controlling the SGD transistors of a set of NAND strings, where the Vsgd has to be within a specified window or range in order for a programming operation to be successful (see Dong; paragraph [0050]).

	Regarding claim 17, the above Kamigaichi/Dong, the combination disclose wherein the second read voltage is greater than the first read voltage (e.g., AR, BR, CR; in Fig. 3B related in Figs. 1-2, 4-12; see paragraph [0045+] of Kamigaichi and see also in Figs. -12 of Dong).
	Regarding claim 18, the above Kamigaichi/Dong, the combination disclose further comprising determining the memory block to be a bad block when the number of first select transistors or the number of second select transistors is greater than the first setting range when the number of second select transistors does not fall within the second setting range (see for example in Figs. 1-12 of Kamigaichi, see in Figs. -12 of Dong).
	Regarding claim 19, the above Kamigaichi/Dong, the combination disclose further comprising maintaining the select transistor operating voltage at a preceding voltage level when .
Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAMIGAICHI (US 2015/0063036 A1 hereinafter “Kamigaichi”) in view of Dong et al (US 2014/0293702 A1 hereinafter “Dong”), and further in view of Futatsuyama et al (US 2015/0262682 A1 hereinafter “Futatsuyama”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 3, the above Kamigaichi/Dong, the combination disclose the claimed invention as discussed above. However, the above Kamigaichi/Dong are silent with regard to the plurality of select transistors further includes pipe transistors.
In the same field of endeavor, Futatsuyama, for example in Figs. 1-47, discloses the plurality of select transistors further includes pipe transistors (e.g., BG; in Figs. 4, 12, 28).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kamigaichi such as setting a threshold voltage of a drain side select gate (see for example in Figs. 1-12 of Kamigaichi) by incorporating the teaching of Futatsuyama such as a semiconductor memory device includes first to fourth memory cells that are stacked above (see for example in Figs. 1-47 of Futatsuyama) and the teaching of Dong such as select gate materials having different work 
Regarding claim 12, the above Kamigaichi/Dong/Futatsuyama, the combination disclose wherein the plurality of select transistors includes at least one of a plurality of drain select transistors, a plurality of source select transistors, and a plurality of pipe transistors (see for example in Figs. 1-12 of Kamigaichi, see in Figs. 1-12 of Dong and see also in Figs. 1-47 of Futatsuyama, as discussed above).
Regarding claim 20, the above Kamigaichi/Dong/Futatsuyama, the combination disclose wherein the plurality of select transistors includes at least one of a plurality of drain select transistors, a plurality of source select transistors, and a plurality of pipe transistors (see for example in Figs. 1-12 of Kamigaichi, see in Figs. 1-11 of Parat and see also in Figs. 1-47 of Futatsuyama, as discussed above).
Allowable Subject Matter
Claims 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior arts of record fail to teach or suggest a memory device as recited in claim 10, and particularly, wherein the control logic comprises: a data counter configured to count a number of pieces of first data or second data outputted from the page 
Regarding claim 14, the prior arts of record fail to teach or suggest a memory device as recited in claim 14, and particularly wherein the control logic comprises: a data counter configured to count a number of pieces of first data or second data outputted from the page buffer group; a comparison circuit configured to determine whether the number of pieces of first data counted by the data counter falls within the first setting range or the number of pieces of second data counted by the data counter falls within the second setting range, and output a comparison signal based on a result of the determination; and an internal control circuit configured to adjust and set the potential level of the cell string select line in response to the comparison signal.
Response to Arguments
	Applicant’s arguments with respect to claims 1-9, 11-13, 15-20 have been considered but are moot because the new ground of rejection is made in view of Dong et al (US 2014/0293702 A1 hereinafter “Dong”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/THA-O H BUI/Primary Examiner, Art Unit 2825